Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer:
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,196, 663 has been reviewed and is accepted (Also, see Terminal disclaimer Approval mailed on 05/31/2022).  The terminal disclaimer has been recorded.
	The rejection of claims 1, 5 and 7-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-13, 16-19, 22 and 30-38 of U.S. Patent No. 10,196,663, the rejection of claims 1, 4, 5 and 7-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-13, 16-19, 22 and 30-38 of U.S. Patent No. 10,196,663 in view of Sitepu et al., and the rejection of claims 1, 2, 5 and 7-11 on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 30-38 of U.S. Patent No. 10,196,663 in view of Tulloch et al., are withdrawn due to the above-mnedtioned Terminal disclaimer filed and approved on 05/31/2022.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651